EXHIBIT 10.52 EMPLOYMENT AGREEMENT Employment Agreement (the “ Agreement ”), dated as of January 10, 2014 (the “ Effective Date ”), by and between Vornado Realty Trust, a Maryland real estate investment trust, with its principal offices at 888 Seventh Avenue, New York, New York 10106 (the “ Company ”) and Michael J. Franco (“ Executive ”). Recitals A. The Company and the Executive are parties to an Employment Agreement, dated September 24, 2010 (the “ Existing Employment Agreement ”). B. The Company and Executive desire to replace the Existing Employment Agreement in its entirety and set forth the terms upon which the Executive will continue his employment with the Company or its affiliates; NOW, THEREFORE , in consideration of the premises and the mutual covenants set forth below, the parties hereby agree to replace the Existing Employment Agreement with this Agreement and further agree as follows: Agreement 1. Employment . The Company hereby agrees to employ Executive as Executive Vice President and Co-Head of Acquisitions and Capital Markets, and Executive hereby accepts such employment, on the terms and conditions hereinafter set forth. 2. Term . The period of employment of Executive by the Company hereunder (the “ Employment Period ”) will commence on the Effective Date and shall continue through the fourth anniversary of the Effective Date; provided that, commencing on such fourth anniversary, and on each anniversary thereafter, the Employment Period will automatically be extended for one additional year unless either party gives written notice not to extend this Agreement prior to 120 days before such four-year or one-year anniversary. The Employment Period may be sooner terminated by either party in accordance with Section 6 of this Agreement. 3. Position and Duties . During the Employment Period, Executive will serve as Executive Vice President and Co-Head of Acquisitions and Capital Markets (or such other position as the parties may agree), and will report solely and directly to the Chief Executive Officer or Chairman of the Company. Executive will have those powers and duties normally associated with the position of Executive Vice President and Co-Head of Acquisitions and Capital Markets and such other powers and duties as may be prescribed by the Chief Executive Officer, Chairman or the Board of Trustees of the Company, provided that such other powers and duties are consistent with Executive’s position as Executive Vice President and Co-Head of Acquisitions and Capital Markets of the Company. In such capacity, acquisitions personnel located in the New York City office of the Company (other, to the extent applicable, than any current Company employee with the current title of Executive Vice President or higher) will report directly to Executive (if applicable, jointly with reporting obligations to other division heads or Co-Heads). Executive will devote substantially all of his working time, attention and energies during normal business hours (other than absences due to illness or vacation) to the performance of his duties for the Company. Without the consent of the Company, during the Employment Period, Executive will not serve on the board of directors or any similar governing body of any for-profit entity. Notwithstanding the above, Executive will be permitted, to the extent such activities do not substantially interfere with the performance by Executive of his duties and responsibilities hereunder or violate Section 10(a), (b) or (c) of this Agreement, to (i) manage Executive’s personal, financial and legal affairs, and (ii) serve on civic or charitable boards or committees (it being expressly understood and agreed that Executive’s continuing to serve on any such board and/or committees on which Executive is serving, or with which Executive is otherwise associated, as of the Effective Date (each of which has been disclosed to the Company prior to the execution of this Agreement), will be deemed not to interfere with the performance by Executive of his duties and responsibilities under this Agreement). 4.
